Exhibit 10(65)
AMERICAN INTERNATIONAL GROUP, INC.
AMENDED AND RESTATED 2007 STOCK INCENTIVE PLAN
RSU AWARD AGREEMENT
          This award agreement (this “Award Agreement”) sets forth the terms and
conditions of an award (this “Award”) of restricted stock units (“RSUs”) granted
to you under the American International Group, Inc. Amended and Restated 2007
Stock Incentive Plan (the “Plan”).
          1. The Plan. This Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement that are not defined in this Award Agreement, or in the attached
Glossary of Terms, have the meanings as used or defined in the Plan.
          2. Award. The number of RSUs subject to this Award is set forth at the
end of this Award Agreement. Each RSU constitutes an unfunded and unsecured
promise of AIG to deliver (or cause to be delivered) to you, subject to the
terms of this Award Agreement, one share of Common Stock (the “Share” or the
“Shares” as the context requires) (or securities or other property equal to the
Fair Market Value thereof) on the Scheduled Vesting Date as provided herein.
Until such delivery, you have only the rights of a general unsecured creditor,
and no rights as a shareholder, of AIG. THIS AWARD IS SUBJECT TO ALL TERMS,
CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AWARD AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
PARAGRAPH 15.
          3. Vesting and Payout.
          (a) Vesting. Except as provided in this Paragraph 3 and in Paragraphs
4 and 6, you shall become vested in the RSUs on the third anniversary of the
Date of Grant specified at the end of this Award Agreement (the “Scheduled
Vesting Date”). Except as provided in Paragraph 6, if your Employment terminates
for any reason prior to the Scheduled Vesting Date, your rights in respect of
all of your RSUs shall terminate, and no Shares (or securities or other
property) shall be paid in respect of such RSUs.
          (b) Payout. Except as provided in this Paragraph 3 and in Paragraphs
4, 6, 8 and 9, the Shares underlying the vested RSUs shall be paid promptly
after the Scheduled Vesting Date, but no later than the end of the calendar year
in which such Scheduled Vesting Date falls. The Company may, at its option and
subject to the Plan, deliver securities or other property in lieu of all or any
portion of the Shares otherwise payable on the Scheduled Vesting Date. Such
payment shall equal the product of the number of Shares to be delivered on the
Scheduled Vesting Date and the Fair Market Value of one Share of Common Stock on
the Scheduled Vesting Date. You shall be deemed the beneficial owner of the
Shares at the close of business on the Scheduled Vesting Date and shall be
entitled to any dividend or distribution that has not already been made with
respect to such Shares if the record date for such dividend or distribution is
on or after the close of





--------------------------------------------------------------------------------



 



business on the Scheduled Vesting Date. Notwithstanding the foregoing, if the
Scheduled Vesting Date occurs at a time when you are considered by AIG to be one
of its “covered employees” within the meaning of Section 162(m) of the Code,
then, unless the Committee determines otherwise, payout of the Shares (or
securities or other property) may be deferred by the Company under the
circumstances described in Section 409A until the earliest date that the Company
reasonably anticipates that the deduction or payment will not be limited or
eliminated.
          (c) Death. Notwithstanding any other provision of this Award
Agreement, if you die prior to the Scheduled Vesting Date, and provided your
rights in respect of your RSUs have not previously terminated, the Shares (or
securities or other property in lieu of all or any part thereof) corresponding
to your outstanding RSUs shall be paid to the representative of your estate
promptly after your death (but no later than 90 days after your death).
          (d) Delay of Payment. The Committee may, in its sole discretion,
determine to defer payment of RSUs or permit you to elect to defer payment of
RSUs, in each case in a manner that conforms to the requirements of
Section 409A(a)(4) of the Code.
          4. Termination of RSUs and Non-Payment of Shares.
          (a) Except as provided in Paragraphs 3(c) and 6, your rights in
respect of your outstanding RSUs shall immediately terminate, and no Shares (or
securities or other property) shall be paid in respect of such unvested RSUs, if
at any time prior to the Scheduled Vesting Date your Employment with the Company
terminates for any reason, or you are otherwise no longer actively Employed by
the Company.
          (b) Unless the Committee determines otherwise, and except as further
provided in Paragraph 6, your rights in respect of all of your RSUs (whether or
not vested) shall immediately terminate, and no Shares (or securities or other
property) shall be paid in respect of such RSUs, if at any time prior to the
Scheduled Vesting Date:
          (i) you attempt to have any dispute under this Award Agreement or the
Plan resolved in any manner that is not provided for by Paragraph 15; or
          (ii) any event that constitutes Cause has occurred; or
          (iii) you in any manner, directly or indirectly, (A) Solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Company or (B) interfere with or damage
(or attempt to interfere with or damage) any relationship between the Company
and any such Client or (C) Solicit any person who is an employee of the Company
to resign from the Company or to apply for or accept employment with any
Competitive Enterprise; or
          (iv) you fail to certify to AIG, in accordance with procedures
established by the Committee, with respect to the Scheduled Vesting Date that
you have complied, or the Committee determines that you have failed as

-2-



--------------------------------------------------------------------------------



 



of the Scheduled Vesting Date to comply, with all of the terms and conditions of
this Award Agreement. By accepting the delivery of Shares (or securities or
other property) under this Award Agreement, you shall be deemed to have
represented and certified at such time that you have complied with all the terms
and conditions of this Award Agreement.
          (c) Unless the Committee determines otherwise, if the Scheduled
Vesting Date in respect of any of your outstanding RSUs occurs, and Shares (or
securities or other property) with respect to such outstanding RSUs would be
paid under the terms and conditions of this Award Agreement, except that you
have not complied with the conditions or your obligations under
Paragraph 4(b)(iv), all of your rights with respect to your outstanding RSUs
shall terminate no later than the Scheduled Vesting Date for such Shares.
          5. Repayment. If, following the delivery of Shares (or securities or
other property), the Committee determines that all terms and conditions of this
Award Agreement in respect of such delivery were not satisfied, the Company
shall be entitled to receive, and you shall be obligated to pay the Company
immediately upon demand therefor, the Fair Market Value of the Shares
(determined as of the Scheduled Vesting Date) and the amount of securities or
other property (to the extent that any securities or other property was
delivered in lieu of Shares) delivered with respect to the Scheduled Vesting
Date, without reduction for any Shares (or securities or other property) applied
to satisfy withholding tax or other obligations in respect of such Shares (or
securities or other property).
          6. Disability and Retirement.
          (a) Notwithstanding any other provision of this Award Agreement, but
subject to Paragraph 6(b), if you become subject to Disability or terminate
Employment by means of retirement at or after age 65 (“Retire”), the condition
set forth in Paragraph 4(a) shall be waived with respect to your then
outstanding unvested RSUs (as a result of which any such then unvested
outstanding RSUs shall vest and the Shares (or securities or other property)
corresponding to your outstanding RSUs shall be paid to you promptly after the
date you become subject to Disability or Retire, but no later than 90 days
thereafter (if you become subject to Disability) or the end of the calendar year
in which such date falls (if you Retire), as applicable), but all other
conditions of this Award Agreement shall continue to apply.
          (b) Without limiting the application of Paragraph 4(b) or
Paragraph 4(c), your rights in respect of any outstanding RSUs that become
vested solely by reason of Paragraph 6(a) shall terminate, and no Shares (or
securities or other property) shall be paid in respect of such outstanding RSUs
if, following your becoming subject to Disability or Retiring and prior to the
delivery of Shares (or securities or other property) in respect of such
outstanding RSUs, you (i) form, or acquire a 5% or greater equity ownership,
voting or profit participation interest in, any Competitive Enterprise or
(ii) associate in any capacity (including, but not limited to, association as an
officer, employee, partner, director, consultant, agent or advisor) with any
Competitive Enterprise.
          7. Non-transferability. Except as otherwise may be provided by the
Committee, the limitations set forth in Section 3.5 of the Plan shall apply. Any

-3-



--------------------------------------------------------------------------------



 



assignment or delegation in violation of the provisions of this Paragraph 7
shall be null and void.
          8. Withholding, Consents and Legends.
          (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes (in accordance with Section 3.2 of the Plan).
          (b) Your rights in respect of your RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required Consent (as defined in
Section 3.3 of the Plan) that the Committee may determine to be necessary or
advisable (including, without limitation, your consenting to deductions from
your wages, or another arrangement satisfactory to the Committee, to reimburse
the Company for advances made on your behalf to satisfy withholding and other
tax obligations in connection with this Award); provided that if such Consent
has not been so effected or obtained as of the latest date provided by this
Award Agreement for the delivery of Shares (or securities or other property) in
respect of any RSUs and further delay of delivery is not permitted in accordance
with the requirements of Section 409A, such RSUs will be forfeited and terminate
notwithstanding any prior vesting.
          (c) AIG may affix to Certificates representing Shares issued pursuant
to this Award Agreement any legend that the Committee determines to be necessary
or advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with AIG). AIG may advise the transfer agent to place
a stop transfer order against any legended Shares.
          9. Section 409A.
          (a) RSUs awarded under this Award Agreement are intended to be
“deferred compensation” subject to Section 409A, and this Award Agreement is
intended to, and shall be interpreted, administered and construed to, comply
with Section 409A with respect to the RSUs. The Committee shall have full
authority to give effect to the intent of this Paragraph 9(a). To the extent
necessary to give effect to this intent, in the case of any conflict or
potential inconsistency between the provisions of this Award Agreement and the
provisions of the Plan, the Plan shall govern.
          (b) Without limiting the generality of Paragraph 9(a), references to
the termination of your Employment with respect to the RSUs shall mean your
separation from service with the Company within the meaning of Section 409A.
          (c) Any payment to be made under the RSUs in connection with
termination of your Employment (and any other payment under the Plan) that would
be subject to the limitations in Section 409A(a)(2)(b) of the Code shall be
delayed until six months after termination of your Employment (or earlier death)
in accordance with the requirements of Section 409A.
          (d) To the extent necessary to comply with Paragraph 9(a), any
securities or other property that the Company may deliver in respect of the RSUs
shall not have the effect of deferring delivery or payment beyond the date on
which such delivery or payment would occur with respect to the Shares that would

-4-



--------------------------------------------------------------------------------



 



otherwise have been deliverable (unless the Committee elects a later date for
this purpose in accordance with Paragraph 3(d)).
          (e) Each payment under the RSUs shall be treated as a separate payment
for purposes of Section 409A.
          10. No Rights to Continued Employment. Nothing in this Award Agreement
or the Plan shall be construed as giving you any right to continued Employment
by the Company or affect any right that the Company may have to terminate or
alter the terms and conditions of your Employment.
          11. Successors and Assigns of AIG. The terms and conditions of this
Award Agreement shall be binding upon, and shall inure to the benefit of, AIG
and its successor entities (as defined in Section 3.6 of the Plan).
          12. Committee Discretion. Subject to Paragraph 13, the Committee shall
have full discretion with respect to any actions to be taken or determinations
to be made in connection with this Award Agreement (including, without
limitation, whether you have become subject to Disability), and its
determinations shall be final, binding and conclusive.
          13. Amendment. The Committee reserves the right at any time to amend
the terms and conditions set forth in this Award Agreement, and the Board may
amend the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.1(a), 1.3.1(b) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent (or the consent of your estate, if such consent
is obtained after your death), and provided, further, that the Committee may not
accelerate or postpone the payout of the Shares (or securities or other property
in lieu of all or any part thereof) to occur at a time other than the applicable
time provided for in this Award Agreement. Any amendment of this Award Agreement
shall be in writing signed by an authorized member of the Committee or a person
or persons designated by the Committee.
          14. Adjustment. Subject to Paragraph 13, the RSUs shall be subject to
amendment and adjustment in accordance with Section 1.6.4 of the Plan.
          15. Arbitration; Choice of Forum.
          (a) Any dispute, controversy or claim between the Company and you,
arising out of or relating to or concerning the Plan or this Award Agreement,
shall be finally settled by arbitration in New York City before, and in
accordance with the rules then obtaining of, the New York Stock Exchange, Inc.
(the “NYSE”) or, if the NYSE declines to arbitrate the matter (or if the matter
otherwise is not arbitrable by it), the American Arbitration Association (the
“AAA”) in accordance with the commercial arbitration rules of the AAA. Prior to
arbitration, all claims maintained by you must first be submitted to the
Committee in accordance with claims procedures determined by the Committee. This
paragraph is subject to the provisions of Paragraphs 15(b) and (c) below.

-5-



--------------------------------------------------------------------------------



 



          (b) THE COMPANY AND YOU HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF NEW YORK OVER
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR CONCERNING THE
PLAN OR THIS AWARD AGREEMENT THAT IS NOT OTHERWISE ARBITRATED OR RESOLVED
ACCORDING TO PARAGRAPH 15(a) OF THIS AWARD AGREEMENT. This includes any suit,
action or proceeding to compel arbitration or to enforce an arbitration award.
The Company and you acknowledge that the forum designated by this Paragraph
15(b) has a reasonable relation to the Plan, this Award Agreement, and to your
relationship with the Company. Notwithstanding the foregoing, nothing herein
shall preclude the Company from bringing any action, suit or proceeding in any
other court for the purpose of enforcing the provisions of this Paragraph 15.
          (c) The agreement by you and the Company as to forum is independent of
the law that may be applied in the action, suit or proceeding and you and the
Company agree to such forum even if the forum may under applicable law choose to
apply non-forum law. You and the Company hereby waive, to the fullest extent
permitted by applicable law, any objection which you or the Company now or
hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in Paragraph 15(b). You
and the Company undertake not to commence any action, suit or proceeding arising
out of or relating to or concerning this Award Agreement in any forum other than
a forum described in this Paragraph 15. You and (subject to the last sentence of
Paragraph 15(b)) the Company agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any such suit, action or
proceeding in any such court shall be conclusive and binding upon you and the
Company.
          (d) You irrevocably appoint the Secretary of AIG as your agent for
service of process in connection with any action, suit or proceeding arising out
of or relating to or concerning this Award Agreement which is not arbitrated
pursuant to the provisions of Paragraph 15(a), who shall promptly advise you of
any such service of process.
          (e) You hereby agree to keep confidential the existence of, and any
information concerning, a dispute described in this Paragraph 15, except that
you may disclose information concerning such dispute to the arbitrator or court
that is considering such dispute or to your legal counsel (provided that such
counsel agrees not to disclose any such information other than as necessary to
the prosecution or defense of the dispute).
          (f) You recognize and agree that prior to the grant of this Award you
have no right to any benefits hereunder. Accordingly, in consideration of the
receipt of this Award, you expressly waive any right to contest the amount of
this Award, terms of this Award Agreement, any determination, action or omission
hereunder or under the Plan by the Committee, AIG or the Board, or any amendment
to the Plan or this Award Agreement (other than an amendment to which your
consent is expressly required by Paragraph 13) and you expressly waive any claim
related in any way to the Award including any claim based on any promissory
estoppel or other theory in connection with this Award and your Employment with
the Company.

-6-



--------------------------------------------------------------------------------



 



          16. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.
          17. Headings. The headings in this Award Agreement are for the purpose
of convenience only and are not intended to define or limit the construction of
the provisions hereof.

-7-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, AMERICAN INTERNATIONAL GROUP, INC. has caused this
Award Agreement to be duly executed and delivered as of the Date of Grant.

                          AMERICAN INTERNATIONAL GROUP, INC.    
 
               
 
      By:        
 
         
 
   
 
      By:        
 
         
 
   
 
               
Recipient:
               
 
 
 
           
Number of RSUs:
               
 
 
 
           
Date of Grant:
               
 
 
 
           
Scheduled Vesting Date:
               
 
 
 
           

                 
Receipt
               
Acknowledged:
                         
 
               
Address:
                         
 
      Street        
 
                         
 
  City,   State   Zip Code    
 
                              Social Security No./Local I.D. No.    

-8-



--------------------------------------------------------------------------------



 



Glossary of Terms
Solely for purposes of this award of RSUs, the following terms shall have the
meanings set forth below. Capitalized terms not defined in this Glossary of
Terms shall have the meanings as used or defined in the applicable Award
Agreement or the Plan.
          “Cause” means (i) your conviction, whether following trial or by plea
of guilty or nolo contendere (or similar plea), in a criminal proceeding (A) on
a misdemeanor charge involving fraud, false statements or misleading omissions,
wrongful taking, embezzlement, bribery, forgery, counterfeiting or extortion, or
(B) on a felony charge or (C) on an equivalent charge to those in clauses
(A) and (B) in jurisdictions which do not use those designations; (ii) your
engaging in any conduct which constitutes an employment disqualification under
applicable law (including statutory disqualification as defined under the
Exchange Act); (iii) your failure to perform your duties to the Company;
(iv) your violation of any securities or commodities laws, any rules or
regulations issued pursuant to such laws, or the rules and regulations of any
securities or commodities exchange or association of which AIG or any of its
subsidiaries or affiliates is a member; (v) your violation of any Company policy
concerning hedging or confidential or proprietary information, or your material
violation of any other Company policy as in effect from time to time; (vi) your
engaging in any act or making any statement which impairs, impugns, denigrates,
disparages or negatively reflects upon the name, reputation or business
interests of the Company; or (vii) your engaging in any conduct detrimental to
the Company. The determination as to whether “Cause” has occurred shall be made
by the Committee in its sole discretion. The Committee shall also have the
authority in its sole discretion to waive the consequences under the Plan or any
Award Agreement of the existence or occurrence of any of the events, acts or
omissions constituting “Cause.”
          “Client” means any client or prospective client of the Company to whom
you provided services, or for whom you transacted business, or whose identity
became known to you in connection with your relationship with or Employment by
the Company.
          “Competitive Enterprise” means a business enterprise that (i) engages
in any activity, or (ii) owns or controls a significant interest in any entity
that engages in any activity, that, in either case, competes anywhere with any
activity in which the Company is engaged. The activities covered by the previous
sentence include, without limitation, all insurance and re-insurance and
insurance and re-insurance-related activities, asset management, financial
product activities (including, without limitation, derivative activities) and
financial services in the United States and abroad.
          “Disability” means a period of medically determined physical or mental
impairment that is expected to result in death or last for a period of not less
than 36 months during which you qualify for income replacement benefits under
the Company’s long-term disability plan for at least six months, or, if you do
not participate in such a plan, a period of disability during which you are
unable to engage in any substantial gainful activity by reason of any medically
determined physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
36 months.

-9-



--------------------------------------------------------------------------------



 



          “Section 409A” means Section 409A of the Internal Revenue Code,
including any amendments or successor provisions to that section, and any
regulations and other administrative guidance thereunder, in each case as they
may be from time to time amended or interpreted through further administrative
guidance.
          “Solicit” means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any person or entity, in any manner, to take or refrain from taking
any action.

-10-